Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                      No. 04-15-00294-CR

                                    Shauna Denay RIPLEY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

       Appellant’s brief was due on July 17, 2015. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until August 17, 2015. On the
due date, Appellant filed a second motion for an extension of time to file the brief until October
16, 2015, for a total extension of ninety days. We granted in part Appellant’s motion with the
following notice:
       Appellant must file the brief not later than September 16, 2015. NO FURTHER
       EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE
       GRANTED.
        Despite the express warning that no further extensions of time to file the brief would be
granted, on September 16, 2015, Appellant filed a third motion for extension of time to file the
brief and asked for an additional sixty days. Appellant’s motion is DENIED.
        We ORDER Appellant’s attorney to file either Appellant’s brief or a motion to dismiss
this appeal within TEN DAYS of the date of this order. If no brief or motion is filed by that
date, we will abate this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P.
38.8(b)(2).
         Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may
“initiat[e] contempt proceedings against [A]ppellant’s counsel.” Id. R. 38.8(b)(4).




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court